In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                  ___________________________
                       No. 02-20-00186-CV
                  ___________________________

EDGAR WASHINGTON, FLORENCE HILL, AND CHRISLYN HILL, Appellants

                                  V.

   STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY AND
               CHRYSLER CAPITAL LLC, Appellees



                On Appeal from the 67th District Court
                       Tarrant County, Texas
                   Trial Court No. 067-304035-18


              Before Sudderth, C.J.; Kerr and Womack, JJ.
              Memorandum Opinion by Justice Womack
                          MEMORANDUM OPINION

                                 I. INTRODUCTION

      After a drunk driver struck their parked car, Appellants Edgar Washington,

Florence Hill, and Chrislyn Hill—proceeding pro se—sued Appellees State Farm

Mutual Automobile Insurance Company (the drunk driver’s insurance company) and

Chrysler Capital LLC (the lienholder on Appellants’ vehicle). The trial court granted

State Farm’s and Chrysler Capital’s motions for summary judgment, and Appellants

appealed. In their pro se brief, Appellants assert six issues with numerous complaints.

We hold that Appellants have not shown error and affirm the trial court’s judgments.

                                 II. BACKGROUND

A. Appellants’ Live Pleading

      According to Appellants’ “Amended Complaint – Number 3,” in late

October 2016, while driving under the influence of alcohol, Kyle Coleman drove into

their parked vehicle, a 2012 Honda Civic, pushed it over a curb, and crashed it into

four other parked vehicles. Police later impounded the Honda.

      As further alleged in the pleadings, Chrislyn, a co-signer on the Honda’s note

and the vehicle’s primary driver, now found herself without transportation.1 Edgar,


      1
         Because Florence Hill and Chrislyn Hill share the same surname, and because
Kyle Coleman and Monte Coleman, who is referenced below, also share the same
surname, we refer to them by their first names to avoid confusion. And to be
consistent, we refer to Edgar Washington by his first name too. See In re Guardianship
of Jones, No. 20-0439, 2021 WL 4228048, at *1 n.1 (Tex. Sept. 17, 2021).


                                          2
Chrislyn’s stepfather and the other co-signer on the note, found himself with a

severely damaged car and, assuming payments on the car were stopped, a threat to his

credit. Florence, Chrislyn’s mother and Edgar’s spouse, worried about her daughter’s

well-being.

      Appellants notified their vehicle’s lienholder, Chrysler Capital, that their Honda

had been damaged, was undriveable, and had been impounded by the police.

According to Appellants, Chrysler Capital gave them no instructions about whether it

expected them to continue making payments or about what would happen if they

stopped making payments.2

      The vehicle that Kyle drove was owned by his father, Monte Coleman, and

insured by Monte’s insurance company, State Farm.3 According to Appellants, State

Farm had “accepted liability” for all five damaged vehicles.

      A State Farm adjuster met with Appellants, and Edgar signed a release and gave

it to the adjuster with the understanding that the adjuster would give the release to

Copart Towing Company so that State Farm could move the Honda to its salvage

      2
        Appellants’ complaint stopped short of stating how they resolved this
dilemma, but they provided the answer indirectly when later acknowledging that
Chrysler Capital had “retrieved the vehicle from the police impound.” In Chrysler
Capital’s answer and counterclaim, it alleged that Edgar and Chrislyn had breached
their retail installment sales contract when they stopped making monthly payments.
      3
       Appellants named Monte as a defendant in their first complaint but thereafter
dropped his name from their subsequent complaints; by doing so, they effectively
dismissed any claims they had against him. See Spellmann v. Love, 534 S.W.3d 685, 690
(Tex. App.—Corpus Christi 2017, pet. denied).


                                           3
yard for inspection.      Edgar and Florence asserted that thereafter State Farm

representatives had assured them on multiple occasions that State Farm had taken

possession of the Honda and that the Honda was in State Farm’s salvage yard.

According to Edgar and Florence, however, those assurances proved false. They

maintained that the Honda had been accumulating daily impound fees because

Chrysler Capital had delayed taking action; they asserted that Chrysler Capital had

only “retrieved the vehicle from the police impound to avoid the 45[-]day auction

rule.”

         According to Appellants, because of State Farm’s mismanagement, all three of

them—as well as three other individuals in their household—were without

transportation. Initially, they resorted to renting cars, but eventually they purchased

another vehicle to replace the Honda. They maintained that these new expenses

caused them undue financial hardships.

         Meanwhile, after Chrysler Capital retrieved the Honda from the police

impound, it designated the Honda’s status as “repo/totaled” and demanded a

property-damage payment from State Farm. State Farm promptly paid. According to

Appellants, Chrysler Capital then turned around and filed a claim with Appellants’

insurance carrier for nonpayment, but their insurance carrier denied Chrysler Capital’s

demand.

         Appellants maintain that State Farm had paid Chrysler Capital $3,624.53 and

then closed the claim, leaving them without any remedy for their loss of

                                           4
transportation or for their mental and physical damages.          State Farm informed

Appellants that they could retrieve the “repairable” Honda from Manheim Auction in

Dallas by paying the impound and any other applicable fees, but according to

Appellants, this constituted “conspiratorial and erroneous actions” that caused

“harmful personal injury” to them.       Appellants maintained that State Farm and

Chrysler Capital had conspired to benefit themselves to Appellants’ detriment and

noted that State Farm had listed the Honda as totaled for Chrysler Capital’s purposes

but as repairable for Appellants’ purposes.4

      Not all of Appellants’ complaints went unheeded. After Appellants filed a

complaint with the Texas Department of Insurance, State Farm paid the Honda’s

impound fees.

      All three Appellants maintained that they were legally disabled and that the

stress of this matter had exacerbated Florence’s disability and had resulted in trips to

the emergency room, surgery, and the “loss of an organ.” As for Edgar, Appellants

averred that he was “very overwhelmed by this entire matter (worsening his health as

      4
        A repairable vehicle and a totaled vehicle are not necessarily mutually
exclusive. “Totaled” vehicles are those for which repairs would be too costly
compared to the vehicle’s value. Canal Ins. Co. v. Hopkins, 238 S.W.3d 549, 564 (Tex.
App.—Tyler 2007, pet. denied) (op. on reh’g); see State Farm Fire & Cas. Co. v. Mower,
917 S.W.2d 2, 4 (Tex. 1995). A “total loss” occurs in those situations where a
reasonably prudent uninsured owner, desiring to restore the property to its pre-
incident condition, would not utilize that property for such restoration. Canal Ins. Co.,
238 S.W.3d at 564. Generally, a reasonably prudent uninsured owner would not
repair a vehicle when the repair costs exceeded the vehicle’s pre-incident fair market
value; therefore, a “totaled” vehicle would also be a “total loss.” Id.


                                           5
witnessed and documented).” Finally, having no means of transportation, Appellants

lamented that their entire holiday season had been ruined.5

        Thereafter, Manheim Auction in Dallas sold the Honda at auction without

changing the vehicle registration. The failure to change the vehicle registration meant

that when the Drug Enforcement Administration later linked the Honda to a sting

operation, DEA agents traced the Honda back to Appellants, who quickly found

themselves targeted as suspected drug dealers.           After “getting the necessary

documents to [the] DEA,” Appellants successfully warded off the DEA’s suspicions

but not without cost; they averred that the event distressed, humiliated, and degraded

them.

        Framing their complaints in terms of cognizable causes of action, Appellants

alleged that State Farm and Chrysler Capital were negligent and grossly negligent and

were liable for the intentional infliction of emotional distress. As a result of the

actions described in their pleadings, Appellants sought the following damages:

        (1) $25,000 from Chrysler Capital to cover “the cost of an unplanned vehicle
        purchase”;

        (2) $2,500 each from Chrysler Capital for damages to their credit ratings;

        (3) $2,500 each from Chrysler Capital for being “unethically mistreated as
        customers”;



        Because the accident occurred in late October 2016, Appellants appeared to be
        5

referring to their 2016 holiday season.


                                            6
      (4) $25,000 from State Farm for its “mishandling of said insurance claim,
      mistreatment and total inconsideration of [Appellants’] hardships”;

      (5) $54,000 for Edgar and $50,000 for Florence from Chrysler Capital due to
      their “insurance claim of bodily injury and property damages being ‘irreparably’
      and ‘egregiously’ harmed”;

      (6) $10,000 each from State Farm for their “pain and suffering”;

      (7) $5,000 each from State Farm for its “failure of standard duty” while
      handling the insurance claim;

      (8) $54,000 for Edgar and $50,000 for Florence from State Farm due to their
      “insurance claim of bodily injury and property damages being ‘irreparably’ and
      ‘egregiously’ harmed”;

      (9) $5,000 each from Chrysler Capital for its “failure of standard duty”; and

      (10) punitive damages from State Farm and Chrysler Capital for the “serious
      and adverse altering of [Appellants’] quality of life and health.”

B. Chrysler Capital’s claims against Edgar and Chrislyn

      In addition to Appellants’ claims against State Farm and Chrysler Capital,

Chrysler Capital had claims against Edgar and Chrislyn. But Chrysler Capital’s claims

against them took a circuitous and somewhat convoluted route.

      Initially, Chrysler Capital filed a counterclaim against Edgar and Chrislyn for

breach of the retail installment sales contract. At the time, though, Chrislyn was not

yet a plaintiff. Technically, Chrysler Capital could not file a counterclaim against

Chrislyn. See Tex. R. Civ. P. 97 (A “counterclaim” is a claim “against any opposing

party[.]”); Complaint/Counter-Complaint, Black’s Law Dictionary (11th ed. 2019).




                                           7
      Recognizing its error, Chrysler Capital later sought and was granted leave to file

a third-party claim against Chrislyn for breach of the installment contract. Chrislyn’s

nomenclature went from a counter-defendant to a third-party defendant. See Tex. R.

Civ. P. 38; Complaint/Third-Party Complaint, Black’s Law Dictionary (11th ed. 2019).

      But shortly thereafter, Edgar and Florence filed their third complaint and

added Chrislyn as a plaintiff. Thus, a few weeks later, Chrysler Capital again filed a

counterclaim against Edgar and Chrislyn for breach of the sales contract.

C. State Farm’s and Chrysler Capital’s Motions for Summary Judgment

      State Farm’s and Chrysler Capital’s motions for summary judgment disposed of

Appellants’ claims against them in two steps.

      1. Step One

      First, in January 2019, State Farm filed a traditional motion for summary

judgment based on Texas not being a direct-action state. State Farm argued that

“[r]egardless of the nature of the relief sought, a suit brought directly against an

insurer before liability has been determined is subject to dismissal.” See In re Essex Ins.

Co., 450 S.W.3d 524, 526–28 (Tex. 2014) (orig. proceeding). State Farm elaborated

that “[i]n Texas, an injured party generally has no direct claim against the tortfeasor’s

insurer until the insured tortfeasor is determined liable to the tort claimant.” See State

Farm Cnty. Mut. Ins. Co. of Tex. v. Ollis, 768 S.W.2d 722, 723 (Tex. 1989); Great Am. Ins.

Co. v. Murray, 437 S.W.2d 264, 265 (Tex. 1969) (orig. proceeding). In support of State



                                            8
Farm’s motion, it relied on the pleadings—Appellants’ complaint and State Farm’s

answer.

      In May 2019, the trial court granted State Farm’s motion in part and denied it

in part. The trial court (1) granted summary judgment against Appellants on their

claims based on the damages that Kyle caused the Honda, and (2) denied summary

judgment on Appellants’ claims based on State Farm’s conduct while handling

Appellants’ claims.

      2. Step Two

      Second, in February 2020, State Farm filed a traditional and no-evidence

motion for summary judgment. Also in February 2020, Chrysler Capital filed a

traditional and no-evidence motion for summary judgment.

      In May 2020, the trial court granted both State Farm’s and Chrysler Capital’s

motions. Appellants’ claims against State Farm were “denied in their entirety and

[were] dismissed with prejudice.” In similar fashion, Appellants were ordered to take

nothing from Chrysler Capital, and their causes of action against it were dismissed

with prejudice.

                                   III. Finality

      After the trial court granted State Farm’s and Chrysler Capital’s motions for

summary judgment in May 2020, Appellants filed their notice of appeal. The trial

court—concerned that the judgment might be interlocutory—asked the parties to

address finality. State Farm responded that Appellants’ claims against Kyle—who had

                                         9
been named in Appellants’ complaints but who had never been served—had been

effectively discontinued, and Chrysler Capital responded by filing a motion to nonsuit

its counterclaim against Edgar and Chrislyn. A day after Chrysler Capital filed its

motion to nonsuit, the trial court granted it.

       On appeal, State Farm—perhaps anticipating challenges to the judgment’s

finality—addressed that issue in its brief and concluded that the judgment was final.

“Whether a judgment is final impacts jurisdiction . . . .” Shetewy v. Mediation Inst. of N.

Tex., LLC, 624 S.W.3d 285, 287 (Tex. App.—Fort Worth 2021, no pet.).

       Appellate courts are obligated to review sua sponte issues affecting jurisdiction.

M.O. Dental Lab v. Rape, 139 S.W.3d 671, 673 (Tex. 2004). “[F]inality is . . . a legal

question that we review de novo.” Shetewy, 624 S.W.3d at 287. Because Appellants’

judgment was not the product of a conventional trial on the merits, for the judgment

to be final, it must dispose of all the claims of all the parties. See In re A.S., No. 02-18-

00400-CV, 2019 WL 5996981, at *2 (Tex. App.—Fort Worth Nov. 14, 2019, no pet.)

(mem. op.).

       State Farm’s May 2019 and May 2020 summary judgments and Chrysler

Capital’s May 2020 summary judgment disposed of Appellants’ claims against them.

These summary judgments, however, did not produce a final judgment. State Farm’s

May 2019 and May 2020 summary judgments did not have any language suggesting

that the court intended to dispose of all the claims of all the parties. See Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 206 (Tex. 2001) (“A statement like, ‘This judgment

                                             10
finally disposes of all parties and all claims and is appealable’, would leave no doubt

about the court’s intention.”). In contrast, Chrysler Capital’s May 2020 summary

judgment had the word “final” in its title and contained a Mother Hubbard clause (a

clause denying all other relief not expressly granted). Id. at 192. But because the

summary judgment was not the product of a conventional trial on the merits, neither

the “final” in the title nor the Mother Hubbard clause made the judgment final. See id.

at 205 (“An order does not dispose of all claims and all parties merely because it is

entitled ‘final’, or because the word ‘final’ appears elsewhere in the order . . . .”); id.

at 206 (“The Mother Hubbard clause proved to give no indication of finality not just

because it found its way into every kind of order, but because it was inherently

ambiguous . . . .”); see also A.S., 2019 WL 5996981, at *2.

      In the trial court’s finality inquiry, it specifically asked about Kyle.          In

Appellants’ third complaint, they identified three defendants: (1) Kyle, (2) State Farm,

and (3) Chrysler Capital. State Farm responded that Kyle had never been served and

had never appeared, so the Appellants’ claims against him had effectively been

discontinued. We agree. So far as can be determined from the record, Kyle was

never served with citation and did not answer, and there is nothing to indicate that

Appellants ever expected to obtain service on him. In these circumstances, the case

stands as if there had been a discontinuance as to Kyle. See Youngstown Sheet & Tube

Co. v. Penn, 363 S.W.2d 230, 232 (Tex. 1962); Slater v. Nat’l Med. Enters., 962 S.W.2d

228, 232 (Tex. App.—Fort Worth 1998, pet. denied); see also Tex. R. Civ. P. 161.

                                            11
      Chrysler Capital responded to a second finality concern—its counterclaim

against Edgar and Chrislyn—by filing a motion to nonsuit. The trial court promptly

granted the motion, and no other claims or parties remained.

      We conclude that the judgment is final.

                                   IV. DISCUSSION

      On appeal, Appellants raise six issues:

      (1) they attack the trial court’s May 2019 summary judgment:

      The 67th District Court abused its discretion when it failed to give a fair
      and ‘final judgment ruling’, based on Appellants’ facts and law, with the
      DENIAL of Appellee State Farm’s Traditional Motion for Summary
      Judgment hearing in May of 2019, where Appellee Chrysler Capital LLC
      ‘fully’ agreed with State Farm’s Traditional Motion for Summary
      Judgment for dismissal of the case. This said Court also ruled against
      giving ‘anymore’ time to any parties on the case[;]6

      (2) they contend that the trial court abused its discretion by not taking judicial

notice of newly discovered evidence:

      The 67th District Court abused its discretion when it failed to hear and
      rule on Appellants’ Motion for Judicial Notice that exposed newly
      discovered medical evidence for Appellant Edgar Washington at a
      deposition held in Dec 2019, in which medical symptoms were
      exacerbated by Counsel for Chrysler Capital LLC, (Derek Feibel), due to
      the unprofessional ‘and’ unlawful conduct of his[;]

      (3) they complain about the trial court’s failure to send their case to mediation:

      The 67th District Court abused its discretion by its failure to Order all
      parties to mediation, as requested by the Appellants, agreed to by
      presiding court Judge Cosby, and not objected to by said Appellees’

      6
       We have made no attempt to edit the six quoted issues.


                                          12
      counsel present at a Nov 2019 hearing, for resolution of said case,
      further delaying and harming Appellants’ case[;]

      (4)(a) under the sections entitled, “Statement of the Facts” and “Argument and

Authorities for Judgment,” Appellants allege in their fourth issue that a court

coordinator forged the trial judge’s signatures on the May 2020 summary judgments:

      The Appellants allege that the Final Summary Judgment Orders were
      ‘not’ signed by the 67th Court Judge (due to the ‘appearance’ of alleged
      forgery by the 348th & 67th Court Coordinators Michele Rayburn &
      Becky Holland, on said Orders instead of the ruling authority Judge
      Cosby, and both Coordinators also ‘coincidentally’ ceased employment
      within the same time-frame)[;]

      (4)(b) but under another portion of Appellants’ brief entitled, “Issues

Presented,” they assert as their fourth issue that the trial court erred by ruling on State

Farm’s and Chrysler Capital’s motions for summary judgment without a hearing:

      The 67th District Court abused its discretion by ‘apparently’, yet
      ‘questionably’ dismissing ‘all claims’ against Appellees State Farm and
      Chrysler Capital, LLC ‘with prejudice’ in May, 2020, without the benefit
      of the Appellants being heard on the matter at a Final Judgment hearing,
      violating Appellants’ rights to due process to be heard, their ‘trust’ in the
      judicial integrity and competence in their case, ‘and’ equal protection of
      the law[;]

      (5) they argue that the trial court abused its discretion by not granting their

post-judgment motions:

      The 67th District Court abused its discretion by failing to Grant
      Appellant’s Motions to Vacate Judgment or Motion for Reconsideration
      based on issues raised by said motions, in the interest of ‘goodness &
      fairness’, especially considering MAJOR ‘unlawful’ errors made by
      Appellees State Farm & Chrysler Capital, LLC with regards to the
      handling of the insurance claim[;]


                                            13
      and

      (6) they maintain that the trial court—exhibiting racial prejudice—abused its

discretion by not filing findings of facts and conclusions of law:

      The 67th District Court abused its discretion by failing to respond with
      findings and/or grounds after (3) requests for ‘Finding of Facts and
      Conclusions of Law’ were filed by the Appellants, making it difficult to
      understand the Court’s Final Judgment granted in ‘full favor’ of the
      Appellees, showing the ‘full’ appearance and maltreatment of ‘racial’
      bias & prejudice against a civil case (with merit) as presented by all
      African-American Appellant pro se litigants.

For the reasons given below, we hold that Appellants have not shown reversible error.

A. The May 2019 Summary Judgment

      In Appellants’ first issue, they argue that the trial court erred to the extent that

it granted State Farm’s traditional motion for summary judgment and—to the extent

the trial court denied State’s Farm’s motion—it did not enter judgment in their favor

on the remaining claims. Appellants’ first issue focuses strictly on the trial court’s

May 2019 summary judgment, in which the trial court granted State Farm’s motion on

all of Appellants’ claims against State Farm based on Kyle’s conduct because the no-

direct-action rule applied[7] but denied State Farm’s motion on all of Appellants’


      7
        State Farm filed its motion for summary judgment when Appellants’
“Amended Complaint – Number 1” was their live pleading. This complaint, like the
later complaints, alleged that State Farm had “accepted liability” for all five vehicles.
When the trial court ruled on State Farm’s motion, “[Appellants’] ‘Corrected’
Amended Complaint – Number 2” was their live pleading. Like their first and third
complaints, Appellants alleged that State Farm had “accepted liability” for all five
damaged vehicles.


                                           14
claims against State Farm based on State Farm’s own conduct while resolving

Appellants’ insurance dispute with it, during which Appellants alleged that State Farm

had mistreated and harmed them “separate and apart” from anything that Kyle had

done.

        We review a summary judgment de novo. Travelers Ins. v. Joachim, 315 S.W.3d

860, 862 (Tex. 2010). We consider the evidence presented in the light most favorable

to the nonmovant, crediting evidence favorable to the nonmovant if reasonable jurors

could, and disregarding evidence contrary to the nonmovant unless reasonable jurors

could not. Mann Frankfort Stein & Lipp Advisors, Inc. v. Fielding, 289 S.W.3d 844, 848

(Tex. 2009). We indulge every reasonable inference and resolve any doubts in the

nonmovant’s favor. 20801, Inc. v. Parker, 249 S.W.3d 392, 399 (Tex. 2008). A

defendant that conclusively negates at least one essential element of a plaintiff’s cause

of action is entitled to summary judgment on that claim. Frost Nat’l Bank v. Fernandez,

315 S.W.3d 494, 508 (Tex. 2010); see Tex. R. Civ. P. 166a(b), (c).

        1. The Denial

        Appellants contend that to the extent the trial court denied State Farm’s

motion, the trial court’s denial implicitly recognized that their claims had merit, so the

trial court erred by not rendering judgment on those claims in their favor. However, a

denial of a motion for summary judgment does not result in a disposition on the

merits. See Hartford Accident & Indem. Co. v. Buckland, 882 S.W.2d 440, 442 (Tex.

App.—Dallas 1994, writ denied).

                                           15
      Although Appellants filed their own motion for summary judgment, and

although they acknowledged that the trial court had denied it, apart from alleging that

the trial court did not read their motion, they did not file a cross-appeal or argue

why—even if it were true that the trial court did not read their motion—the trial court

erred; their argument remained the same, that is, the natural consequence of denying

State Farm’s motion should have been the granting of theirs. See Holmes v. Morales,

924 S.W.2d 920, 922 (Tex. 1996) (“When both parties move for summary judgment,

the non-prevailing party may appeal both the prevailing party’s motion as well as its

own.”). We will not raise issues on behalf of the parties. See San Jacinto River Auth. v.

Duke, 783 S.W.2d 209, 209–10 (Tex. 1990); De Los Santos v. Heldenfels Enters., Inc.,

No. 08-19-00113-CV, 2020 WL 4782308, at *4 (Tex. App.—El Paso Aug. 18, 2020,

no pet.); Cantu v. Cantu, 556 S.W.3d 420, 434–35 (Tex. App.—Houston [14th Dist.]

2018, no pet.).    Denying State Farm’s motion meant that State Farm had not

persuaded the trial court that State Farm had met its summary judgment burden;

denying State Farm’s motion did not mean that Appellants had persuaded the trial

court that they had met their summary judgment burden.

      2. The Grant

      To the extent that the trial court granted State Farm’s motion, Appellants

contend that the trial court erred because State Farm had already acknowledged

liability for all five vehicles that Kyle had damaged, so the no-direct-action rule did



                                           16
not apply.8 But it does not follow that State Farm’s acceptance of liability for the

property damage to the Honda correlated to State Farm’s acceptance of any liability to

Appellants.

      Appellants’ underlying assumption is that the Honda that Kyle damaged

belonged to them. But Appellants’ complaints consistently alleged and the summary-

judgment evidence established that Chrysler Capital had repossessed the Honda.9

And Appellants’ complaints also consistently alleged and the summary-judgment

evidence established that State Farm had paid a settlement to Chrysler Capital.10


      8
        In Texas, the general rule is that an injured party cannot sue the tortfeasor’s
insurer directly until the tortfeasor’s liability has been finally determined by agreement
or judgment. Essex Ins. Co., 450 S.W.3d at 525.
      9
       In an affidavit supporting State Farm’s later-filed traditional and no-evidence
motion for summary judgment, State Farm alleged that Chrysler Capital had
repossessed the vehicle:

      20. On or about December 7, 2016, the vehicle was repossessed by the
      lienholder Santander/Chrysler Capital.

      21. On December 8, 2016, Chrysler Capital advised [Appellants] they
      had their vehicle because [Appellants] broke promises in the agreement.
      Chrysler Capital further advised that they planned to sell the vehicle, but
      [Appellants] could purchase the vehicle back by paying the amount that
      they owed.

The name “Chrysler Capital” is a d/b/a; in its original answer, it identified itself as
“Santander Consumer USA Inc. d/b/a Chrysler Capital.”
      10
        In the same affidavit supporting State Farm’s traditional and no-evidence
motion for summary judgment, State Farm confirmed that it had paid the lienholder.
In the affidavit, a State Farm representative related,


                                           17
      To overcome the no-direct-action rule, Appellants had to show that State Farm

had admitted that Kyle was obligated to pay damages to them. See State Farm,

768 S.W.2d at 723 (stating that when an insured and her insurer paid the claimant

money without admitting liability for the claimant’s release of all claims arising out of

the accident, the claimant’s assignee—the doctor who had treated the claimant for

injuries sustained in the accident—could not show a judgment or agreement

establishing that the insured was obligated to pay the claimant’s damages). At best,

Appellants alleged that State Farm had admitted that Kyle was obligated to pay

Chrysler Capital for damages to the Honda.

      3. Other Matters

      Within this first issue, Appellants also complain about the trial court’s giving

State Farm and Chrysler Capital more time for discovery after having said earlier that

it would not give any additional time. Appellants do not argue that they opposed


      10. There have been several payments made by State Farm in connection
      with [Appellants’] vehicle. Enterprise was paid directly for a rental car
      for [Appellants]. Further, lienholder Santander was paid because they
      were the owner of the vehicle.

      11. We believe Santander/Chrysler are essentially the same entity.
      Technically, the entity is “Santander Consumer USA, Inc. d/b/a
      Chrysler Capital”[ ] but is referred to in the claim file by the names
      noted.

State Farm also asserted that it had paid $695 to Enterprise on Appellants’ behalf but
had stopped paying for Appellants’ rental car after Chrysler Capital repossessed the
Honda.


                                           18
granting more time. See Boon-Chapman v. Patterson, 625 S.W.3d 526, 529–30 (Tex.

App.—Houston [14th Dist.] 2021, no pet.). To preserve a complaint for review, an

appellant must make a timely motion or objection to the trial court that states the

grounds for the ruling that the complaining party sought from the trial court with

sufficient specificity to make the trial court aware of the complaint, unless the specific

grounds were apparent from the context.           Lopez v. Rocky Creek Partners, LLC,

623 S.W.3d 510, 514 (Tex. App.—San Antonio 2021, no pet.); see Boon-Chapman,

625 S.W.3d at 529–30. Appellants have not shown that they have preserved this

complaint for our review. See Tex. R. App. P. 33.1(a).

      We overrule Appellants’ first issue.

B. Judicial Notice

      In Appellants’ second issue, they argue that the trial court erred by not taking

judicial notice of newly discovered evidence. See Tex. R. Evid. 201. Appellants refer

to their December 2019 “Motion for Judicial Notice” in which they alleged that Edgar

had been badgered and bullied during his deposition to the point that Florence, who

was present at the deposition, feared that her husband might suffer a heart attack. In

their prayer to this “Motion for Judicial Notice,” they asked the trial court to order

their case to mediation, to consider sanctions, and to resolve their case quickly

because the proceedings were compromising their health.

      The trial court could not properly take judicial notice of what had happened at

Edgar’s deposition. See In re J.L., 163 S.W.3d 79, 84 (Tex. 2005) (stating that court

                                             19
should not have taken judicial notice of testimony concerning disputed facts). The

facts surrounding the deposition are subject to reasonable dispute, are not generally

known within the trial court’s territorial jurisdiction, and cannot be accurately and

readily determined from sources whose accuracy cannot reasonably be questioned.

See Tex. R. Evid. 201(b); In re Allen, 359 S.W.3d 284, 289, n.5 (Tex. App.—Texarkana

2012, orig. proceeding) (op. on reh’g) (“No judicial notice could have been taken of

[the affidavit’s] content because the content [explaining the justification for removing

the child] was not a subject matter for judicial notice.”). By not taking judicial notice,

the trial court did not err.

       We overrule Appellants’ second issue.

C. Mediation and Arbitration

       In Appellants’ third issue, they complain that the trial court did not send their

case to mediation. Within this issue, they also address arbitration.

       Our review of the clerk’s record shows that (1) on September 26, 2019,

Appellants filed a “Motion to the Court for Referral of the Above-Referenced Case

for (ADR) Alternative Dispute Resolution”; (2) on November 13, 2019, Chrysler

Capital filed a response to Appellants’ motion in which it argued that the parties




                                           20
should complete discovery before proceeding to mediation; and (3) Appellants filed a

November 18, 2019 reply to Chrysler Capital’s response.11

       Thereafter, at a November 22, 2019 hearing, the trial court granted Appellants’

motion for mediation but delayed mediation until after the parties had engaged in

discovery. The trial court told Appellants that mediation would occur at least thirty

days before trial. Appellants did not object to delaying mediation until after the

parties had conducted discovery. See Wheeler v. Greene, 194 S.W.3d 1, 6–7 (Tex.

App.—Tyler 2006, no pet.) (“If a party fails to obtain a ruling, error is not preserved

and the complaint on appeal is waived. Here, since the record does not indicate that

the trial court ever made a ruling on [the appellant’s] motion for mediation, we hold

that [the appellant] has failed to preserve error.” (citation omitted)).

       As of November 22, 2019, some of Appellants’ claims had already been

disposed of in the trial court’s May 2019 summary judgment, so mediation was not

needed for those claims. In February 2020, both State Farm and Chrysler Capital filed

their traditional and no-evidence motions for summary judgment, and in May 2020,

the trial court granted both motions. Thus, mediation was no longer needed for those

claims. The summary judgments had effectively mooted the need for mediation on

Appellants’ remaining claims.


       11
         As noted earlier, the prayer to Appellants’ December 23, 2019 “Motion for
Judicial Notice” asked the trial court to send the case to mediation, but the body of
this motion does not mention mediation.


                                            21
      In Appellants’ brief, they also cite arbitration authority, which, they note, is

binding on the parties. Yet they make no reference to any contract containing a

binding arbitration agreement. See Tex. R. App. P. 38.1(i). “A party seeking to

compel arbitration must establish the existence of a valid arbitration agreement and

that the claims at issue fall within the scope of that agreement.” Henry v. Cash Biz, LP,

551 S.W.3d 111, 115 (Tex. 2018). The record does not show a motion to compel

arbitration or an order denying a request to have the case sent to arbitration. See Tex.

Civ. Prac. & Rem. Code Ann. § 171.021. These complaints appear for the first time

on appeal. Therefore, Appellants have not preserved them for appellate review. See

Tex. R. App. P. 33.1(a).

      We overrule Appellants’ third issue.

D. Forged Signatures

      In Appellants’ fourth issue, they contend that a court coordinator forged the

signatures on the summary judgments.12 Appellants do not show us where they raised

this complaint in the trial court and, therefore, have not preserved this complaint for

our review. See Tex. R. App. P. 33.1.




      12
        Although not articulated in Appellants’ brief, they might have been referring
to the use of stamped signatures. A judge’s stamped signature is permissible and
valid. See In re Barber, 982 S.W.2d 364, 367 (Tex. 1998) (orig. proceeding) (“[A] judge
may sign a document by directing another person who is under the judge’s immediate
authority to affix the judge’s signature using a rubber stamp.”).


                                           22
      In addition to the general forgery allegation in their fourth issue, Appellants

also contend that the trial court violated their constitutional rights by granting State

Farm’s and Chrysler Capital’s traditional and no-evidence motions for summary

judgment without a hearing. Appellants did not brief this contention at all. See Tex.

R. App. P. 38.1(i). Not briefing an argument waives the complaint. Eagle Oil & Gas

Co. v. Shale Expl., LLC, 549 S.W.3d 256, 286 (Tex. App.—Houston [1st Dist.] 2018,

pet. dism’d).

      Regardless, trial courts may decide motions for summary judgment on

submission without argument by counsel or the parties. Martin v. Martin, Martin &

Richards, Inc., 989 S.W.2d 357, 359 (Tex. 1998); Green v. Midland Mortg. Co., 342 S.W.3d

686, 692 (Tex. App.—Houston [14th Dist.] 2011, no pet.); Guereque v. Thompson,

953 S.W.2d 458, 465 (Tex. App.—El Paso 1997, pet. denied). “[T]he rule allowing for

summary judgment when properly followed neither violates one’s right to a jury trial,

nor due process.” Crampton v. Comm’n for Lawyer Discipline, 545 S.W.3d 593, 606 (Tex.

App.—El Paso 2016, pet. denied).

      We overrule Appellants’ fourth issue.

E. Postjudgment Motions

      In Appellants’ fifth issue, they argue that the trial court abused its discretion by

not granting their postjudgment motions (a “Motion for Reconsideration of Final

Judgment, Granting . . . State Farm[’s] . . . and Chrysler Capital[’s] Traditional & No-

Evidence Motions for Summary Judgment” and a “Motion to Vacate Judgment”).

                                           23
Relying on “goodness & fairness,” Appellants refer to their earlier argument that

when the trial court denied State Farm’s traditional motion for summary judgment,

that ruling should have translated into a judgment in their favor on the merits.

      We review a trial court’s denial of a motion for reconsideration for an abuse of

discretion. See Hermosillo v. K. Hovnanian Homes DFW, LLC, 329 S.W.3d 181, 185

(Tex. App.—Dallas 2010, no pet.). A trial court abuses its discretion when it acts

without regard to any guiding rules or principles. Cire v. Cummings, 134 S.W.3d 835,

838–39 (Tex. 2004).

      As part of Appellants’ first issue, we have already addressed this contention and

ruled against Appellants. See Hartford, 882 S.W.2d at 442. We cannot conclude that

the trial court ruled without regard to guiding rules and principles.

      We overrule Appellants’ fifth issue.

F. Findings of Fact and Conclusions of Law

      In Appellants’ sixth issue, they maintain that the trial court abused its discretion

by not filing any findings of fact and conclusions of law. The record shows that

Appellants filed a request for findings of fact and conclusions of law and, later, a

notice of past-due findings of fact and conclusions of law. The record also shows

that the trial court denied both Appellants’ request and notice, and in both orders, the

trial court cited case law for the proposition that findings of fact and conclusions of

law are inappropriate after a court renders a summary judgment. See IKB Indus. v. Pro-

Line Corp., 938 S.W.2d 440, 441 (Tex. 1997); Linwood v. NCNB Tex., 885 S.W.2d 102,

                                             24
103 (Tex. 1994). The trial court is correct. See IKB Indus., 938 S.W.2d at 441; Linwood,

885 S.W.2d at 103. Therefore, Appellants have not shown that the trial court abused

its discretion.

       Appellants also allege that the trial court exhibited racial prejudice.     This

allegation also lacks any record support. “Appellate grounds are the best way to

attack adverse rulings; using adverse rulings as evidence of judicial bias is a harder

sale.” Song v. Kang, No. 02-18-00375-CV, 2020 WL 1808487, at *7 (Tex. App.—Fort

Worth Apr. 9, 2020, pet. denied) (mem. op.).

       We overrule Appellants’ sixth issue.

                                   V. CONCLUSION

       Having overruled Appellants’ six issues, we affirm the trial court’s judgments.


                                                      /s/ Dana Womack

                                                      Dana Womack
                                                      Justice

Delivered: October 28, 2021




                                           25